Citation Nr: 0623280	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased initial rating for tinnitus, to 
include on the basis of separate compensable evaluations.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  Service 
connection for tinnitus was granted by a November 2002 rating 
decision, with a single 10 percent rating assigned for this 
condition.  In January 2003, the veteran's representative 
requested that separate 10 percent ratings be assigned for 
each ear.  This request was denied by rating action in 
January 2003, and following the issuance of a Statement of 
the Case in December 2003, the veteran perfected his appeal 
to the Board with the submission by his representative of a 
Substantive Appeal in February 2004.  As the appeal arises 
from disagreement with the initial rating assigned for 
tinnitus, the principles enumerated in Fenderson v. West, 12 
Vet. App. 119 (1999) with respect to "staged ratings" are 
for potential application with respect to this claim.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requests an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, a staged 
rating is also not warranted for any portion of the time 
period in question.  See Fenderson, 12 Vet. App. at 119 
(1999).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 




ORDER

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


